Citation Nr: 0515482	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
application to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine and bilateral 
nerve deafness.  

In February 2004, the Board reopened both claims and remanded 
same for further evidentiary development.  In a November 2004 
rating decision, the RO granted service connection for 
bilateral nerve deafness.  The grant of service connection 
for bilateral nerve deafness constituted the maximum benefit 
allowable by law or regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the only issue left for the Board to 
consider is the claim of entitlement to service connection 
for arthritis of the lumbar spine.  

A review of the claims file shows that the veteran, in 
September 2004, raised a claim of entitlement to an increased 
rating for post-traumatic stress disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

This appeal was remanded in February 2004, in part, for the 
RO to:

have the veteran's claims file reviewed 
by a panel of orthopedists.  Send the 
claims folder to the panel.  Based on a 
review of the evidence, the panel is to 
provide a consensus answer the following 
questions:

i.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
lumbar arthritis is related to 
military service?  

ii.  Is it as least as likely as not 
that lumbar arthritis manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service in 
October 1945? 

Note:  In providing the above opinions, 
the panel must specifically comment on 
the documented in-service history of the 
veteran's ship having been struck by a 
Japanese Kamikaze airplane in January 
1945, the September and October 2002 
letters from Henry R. Madoff, M.D., and 
October 2002 VA examiner's opinion.  

Emphasis added.

The post-remand record shows that the veteran's claims file 
was reviewed by a physician in August 2004.  This physician 
provided an opinion addressing whether lumbar arthritis is 
related to military service.  He also commented on Dr. 
Madoff's and the October 2002 VA examiner's opinions.

However, as correctly noted by the representative, the August 
2004 opinion was not provided by a panel of orthopedists and 
the report did not address whether it was as least as likely 
as not that lumbar arthritis manifested itself to a 
compensable degree within one year after the veteran's 
separation from military service in October 1945.  

Accordingly, as the Board's remand obligated the RO to obtain 
a panel opinion and to obtain answers to all the questions 
asked by the Board, further development is in order.  
Therefore, in light of Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance), another remand is required.  

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to provide the veteran with updated notice of 
what evidence has been received and not received by VA.  38 
U.S.C.A. §§ 5100, 5103, 5103A(b) (West 2002); 38 C.F.R. 
§§ 3.159, 19.31 (2004).  Therefore, on remand, VA is 
obligated to provide the veteran with notice that neither the 
University Drive nor the Aspinwall VA facilities have any 
treatment records of his from the 1940's.

Therefore, the appeal is REMANDED for the following:

1.  The RO must have the veteran's claims 
file reviewed by the physician who 
provided the August 2004 opinion and at 
least one other orthopedist.  If the 
August 2004 physician is not available, 
the RO should have the veteran's claims 
file reviewed by a panel of all new 
orthopedists.  Send the claims folder to 
the panel.  Based on a review of the 
evidence, the panel is to provide a 
consensus answer to the following 
questions:

i.  Is it as least as likely as not 
(i.e., is there a 50/50 chance) that 
lumbar arthritis is related to 
military service?  

ii.  Is it as least as likely as not 
that lumbar arthritis manifested 
itself to a compensable degree 
within one year after the veteran's 
separation from military service in 
October 1945?

iii.  In light of the 
representative's concern that the 
August 2004 examiner is not an 
orthopedist, a copy of each 
examiner's professional credentials 
should be secured for inclusion in 
the claims folder.

Note:  In providing the above opinions, 
the panel must specifically comment on 
the documented in-service history of the 
veteran's ship having been struck by a 
Japanese Kamikaze airplane in January 
1945, the September and October 2002 
letters from Henry R. Madoff, M.D., and 
October 2002 VA examiner's opinion.

2.  Given that the above triggers a need 
for further development, assistance, and 
notice under the VCAA, the veteran should 
be provided updated notice of what 
evidence has been received and not 
received by VA, including the fact that 
neither the University Drive or Aspinwall 
VA facilities have any treatment records 
of the claimant from the 1940's.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as what VA was told 
regarding its request for VA treatment 
records of the veteran dating from the 
mid to late 1940's.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


